Exhibit 10.15

 

July 22, 2004

 

 

Mr. Daniel Videtto

Micropatent LLC

250 Dodge Avenue

East Haven, CT  06512

 

 

Re:                             Enhanced Retention Bonus

 

Dear Mr. Videtto:

 

MicroPatent LLC (“MicroPatent”) believes that its success following the
acquisition of Information Holdings Inc. (the “Company”) by The Thomson
Corporation (“Parent”) will be significantly enhanced by your continued
employment with MicroPatent.  Accordingly, MicroPatent has obtained the consent
of its Board of Directors and the Board of Directors of the Company to modify
your Employment Agreement with MicroPatent, dated June 23, 2003 (your
“Employment Agreement”), and to pay you an enhanced retention bonus, according
to the following terms:

 

1.               You will continue employment with MicroPatent under the terms
of your Employment Agreement, but your title will be changed to Senior Vice
President in Thomson Scientific’s Corporate Markets Business Unit, and you will
report to Brian Tyler, Executive Vice President of Thomson Scientific’s
Corporate Markets Business Unit (or his successor).  You agree that your change
in title and reporting line will not constitute “Good Reason” under Section 6(f)
of your Employment Agreement.  Without limiting the foregoing sentence, nothing
herein shall be deemed to otherwise affect or limit your right to terminate your
employment for “Good Reason” under Section 6(f) of your Employment Agreement
under the circumstances listed therein which includes a material diminution in
your responsibilities or authority.

 

2.               If (A) you are still employed by MicroPatent on the one-year
anniversary of the “Closing Date” (as defined in the Agreement and Plan of
Merger dated as of June 28, 2004 among Parent, the Company and Thyme Corporation
(the “Merger Agreement”)), (B) your employment is involuntarily terminated
“Without Cause” (as defined in Section 6(e) of your Employment Agreement) before
such one-year anniversary or (C) the Company provides notice of non-renewal of
your Employment Agreement before such one-year anniversary, then in each case
(but, for the avoidance of doubt, not in the event that you terminate your
employment for “Good Reason” under Section 6(f) of your Employment Agreement)
you will receive, on the date of such one-year anniversary or within 10 days
following such involuntary termination or expiration of the term of your
Employment Agreement following

 

--------------------------------------------------------------------------------


 

non-renewal, as applicable, a lump sum bonus payment equal to your “Salary” (as
defined in Section 3(a) of your Employment Agreement) as in effect on such
one-year anniversary or immediately prior to such termination (subject to
applicable withholding and similar taxes).  This lump sum payment will be in
addition to any payment you become eligible to receive under your Employment
Agreement or your retention bonus letter agreement dated April 20, 2004.

 

Except as provided in this letter, all of the terms, provisions and conditions
of your Employment Agreement will remain in full force and effect.  This letter
is for the benefit of Parent, and your Employment Agreement (as modified by this
letter) may not be further modified unless the modification is in writing and
signed by each of you, the Company and Parent.

 

The terms set forth in this letter will automatically terminate upon any
termination of the Merger Agreement in accordance with its terms and will not be
effective before the “Effective Time” (as defined in the Merger Agreement).

 

We hope you will indicate your acceptance of the terms set forth above by
signing and dating this letter in the spaces indicated below.

 

 

Sincerely,

 

 

 

 

 

MICROPATENT, LLC

 

 

 

 

 

By:

 

/s/ Vincent A. Chippari

 

 

Vincent A. Chippari

 

 

 

 

I, Daniel Videtto, agree to the terms described in this letter, which modify my
Employment Agreement.

 

/s/ Daniel Videtto

 

July 22, 2004

 

Daniel Videtto

 

Date

 

 

2

--------------------------------------------------------------------------------